148. It is my privilege, Sir, to proffer my delegation's sincere congratulations on your elevation to the presidency of the thirty-sixth session of the General Assembly. We fully share the conviction repeatedly expressed by those who have spoken before us that under your eminent stewardship this session will undoubtedly be crowned with success.
149.	We take off our hats to your equally illustrious predecessor for the brilliant manner in which he steered the deliberations of the thirty-fifth session. May he continue ,to shine in his new endeavors.
150.	We are also in no small measure beholden to the SecretaryGeneral, who has selflessly continued to spend sleepless nights and restless days in the service of mankind.
151.	It is with great pride and a sense of achievement that we welcome to our midst the Republic of Vanuatu. Every addition to the membership of this family of nations represents to us an additional nail in the coffin of colonialism.
152.	We are equally proud to welcome to independence and freedom the new State of Belize, which came into being only 16 days ago. The people of Belize are free at last and we all have every reason to rejoice: We wish them a very happy future.
153.	Botswana continues to attach great importance to the annual sessions of this great assembly of nations. There is, in our view, some virtue in the ritual of speech making, in the festival of words in which we engage every year, for we know only too well that when nations stop talking they start fighting.
154.	Gathered here today, as in the past, are nations big and small, rich and poor, weak and strong, brought together by their common desire and determination to nurture and preserve their collective freedom, independence and security under the protective umbrella of the United Nations. Of necessity, every year scores of presidents, prime ministers and foreign ministers come on a pilgrimage to this meeting-place of nations to speak of peace and the brotherhood of man. This is as it should be, for the United Nations was founded precisely for the sole purpose of maintaining peace and security and fostering the growth of a spirit of mutual understanding among nations in a world scarred by two wars in this century alone.
155.	And yet a quick glance at the agenda will reveal that the foundations of peace are as weak as ever. Old issues still crowd the agenda of every session of the Assembly. The world in which we live, 36 years after the founding of the United Nations,' continues to be poised precariously on an increasingly fading borderline between peace and war, between order and chaos, between sanity and madness. The cold war between the East and the West has been given a new lease of life and is threatening to heat up as the two superPowers resume their deadly and wasteful competition for nuclear arms superiority. Billions of dollars are being wasted on a suicidal arms race at the end of which there will certainly be no winner. The superPowers already have in their possession a lethal arsenal more than sufficient to destroy each other and the rest of us many times over.
156.	Inevitably, the escalation of the cold war has heightened tension all over the world, particularly in areas of endemic conflict such as southern Africa. That turbulent region of our continent has in recent months become a viciously contested area for contending seekers after geopolitical spheres of influence and may yet provide the spark to start the conflagration we have always feared and tried to avoid.
157.	The problems of southern Africa are not insoluble. A racial conflagration is not necessarily inevitable in that area. For Namibia we have a plan which has been accepted by the parties concerned and endorsed by the Security Council in resolution 435 (1978) and which must be implemented without any further delay if the patience of the oppressed is not to run out. There is still a great deal of goodwill among those who have waited so long for their freedom. The front-line States and Africa as a whole have invested a great deal of hope in the United Nations plan, not out of fear of the alternative path to Namibia's freedom but as a demonstration of our abiding faith in peaceful change and the peaceful resolution of conflicts.
158.	It would be unfortunate, therefore, if our goodwill and our good faith were to be mistaken for capitulation or weakness. The five Western Powers, in particular, which labored so hard three years ago to produce the United Nations plan, ought to realize that within their grasp lies a golden opportunity to play an historic role in the peaceful liberation of Namibia before it is too late. They ought to realize that the permissiveness with which they have treated South Africa thus far can only stiffen that country's resolve to continue to gnaw at the very soul of Security Council resolution 435 (1978) until the resolution resembles some Bantustan plan. South Africa must be compelled to show good faith if SWAPO is to be expected to continue to be as reasonable as it has always been.
159.	There has been a great deal of speculation in the media in the past few weeks about the imminence of a breakthrough in the stalemate that has characterized the period since the Geneva pre-implementation meeting. On 24 September, the five Western Powers met here in New York in an atmosphere of heightened expectation. Twelve days later we are still in a state of anticipation because what transpired at the meeting on 24 September remains shrouded in mystery. We have not lost hope, but there is up to now nothing to encourage us in our stubborn hopefulness. The onus is on the Five Powers to deliver South Africa and there is very little time in which to do so. The road of silent agony is by no means endless.
160.	The stalemate in the Namibian negotiations has created a dangerous situation in our area. The recent invasion of Angola by South Africa, using Namibia as a launching pad, has not only betrayed Pretoria's sinister intentions vis-a-vis the whole situation in southern Africa; it has also in no small measure showed how close the area is to becoming a cockpit of superPower confrontation.
161.	South Africa has been very much encouraged by Washington's popular song about the presence of Cubans and Russians in Angola. The reported capture by South African terrorist troops of one Russian in southern Angola and the discovery of one bottle of vodka in the house he is alleged to have occupied seem to have been received well in the capitals of the Western world. Frantic attempts are now being made to blame Angola for acts committed by South Africa. Efforts are being* made to blame the Soviet Union and Cuba for acts of aggression committed by SoOth Africa.
162.	Neither the Cubans nor the Russians in Angola have ever posed a threat to the security or stability of southern Africa. On the contrary, they are in Angola precisely because, using Namibia as a military base, South Africa invaded Angola in 1975 and has continued to violate the territorial integrity of that country with impunity. Angola had every right to seek assistance from its friends and will continue to exercise that right so long as South African acts of aggression continue.
163.	South Africa has itself to blame for the political pollution in southern Africa. Angola is what it is because of the abortive attempt by South Africa in 1975 to destroy that country at birth. Namibia is in the mess it is in because for more than 60 years South Africa has used the Territory as if it were part of South Africa, in blatant defiance of the decisions of both the League of Nations and the United Nations. Southern Africa is in a state of turmoil because South Africa has decided to destabilize any country in the area which refuses to be cowed into submission in the struggle against apartheid and Pretoria's illegal occupation of Namibia.
164.	And yet all these provocations have not deterred and will not deter us from pursuing the cause of peace in Namibia as far as we possibly can. There can be a solution to the Namibian problem and, indeed, the plan exists to produce such a solution. The front-line States, Africa and SWAPO are more than ready to cooperate with the five Western Powers and the United Nations in the implementation of resolution 435 (1978) and thus end once and for all the sad Namibian saga.
165.	The liberation of Namibia is, of course, inextricably bound up with the struggle against the pernicious ideology of apartheid in South Africa, where a stubborn white minority regime has elected to resist with all the power at its disposal every effort aimed at persuading it to abandon the suicidal course on which it set itself 33 years ago. The past four years have witnessed frantic attempts by the South African regime to convince the world that the white man cannot survive in South Africa without institutionalized racism. In other words, we are told that for the white man to survive in South Africa there must be racial discrimination in the country; blacks and whites must have separate toilets, separate bars, separate schools, separate residential areas and, indeed, separate cemeteries.
166.	No, apartheid is inimical to the survival of the white man in South Africa. By refusing to recognize the aspirations of black South Africans, by depriving the black majority of its heritage, the citizenship of its own country, white South Africans have jeopardized their own survival in South Africa.
167.	So have the people of Israel in the Middle East; they seem to have vowed never to live in peace with their neighbors, whose lands Israel has forcibly added to its own and continues to occupy in arrogant defiance of United Nations decisions. There can be no peace in the Middle East so long as Israel refuses not only to end its occupation of Arab lands, but also and this is crucial  to recognize the right of the people of Palestine to live as a free nation in its own independent sovereign State.
168.	There can be no peace in the Middle East as long as Israel believes that its survival in that area depends entirely on its military might. The destruction of Iraq's nuclear reactor does not in any way enhance the prospects for peace in the Middle East, nor does it ensure the survival of Israel. The systematic bombing of Lebanon by Israel can only accelerate the dangerous drift towards a bloody regional confrontation in the Middle East.
169.	Yes, we remain committed to the survival of the State of Israel, but only within its pre-1967 boundaries. We also, with equal tenacity, remain committed to the struggle of the Palestinian people for freedom. It has every right to have a country it can truly call its own.
170.	On the question of Korea, we believe it is only fair and just that we should leave the two parts of the divided country alone to solve, in peace and without any external interference of any kind, the problem of reunification. Both Koreas want reunification; it is only in the method of achieving the objective that the two sides may differ. The important thing, however, is that we should leave them alone to resolve their differences.
171.	Asia has its own problems. Afghanistan is still where it was when we met here last year. Soviet troops are still in the country in spite of our urgings that they be withdrawn. We insist that they be withdrawn so that the people of Afghanistan can decide on their own system of government.
172.	Kampuchea also remains a tormented country. Vietnamese troops have no right to be there and must withdraw to Viet Nam, where they belong.
173.	My delegation has no illusions that when we meet here at the thirty-seventh session some of the items we are dealing with this year might not be on the agenda of that session. Our earnest hope is that next year the Third United Nations Conference on the Law of the Sea will conclude its work and that global negotiations on international economic cooperation will have been launched and will have made some progress. Otherwise, the struggle for the creation of a safer, saner and more just world must continue.
